NUMBER 13-08-00052-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE INTERNATIONAL PROFIT ASSOCIATES, INC.; 
INTERNATIONAL TAX ADVISORS, INC.; AND
IPA ADVISORY AND INTERMEDIARY SERVICES, LLC
 
 
On Petition for Writ of Mandamus
 

MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Vela
Per Curiam Memorandum Opinion (1)

 
 Relators, International Profit Associates, Inc., International Tax Advisors, Inc.,
and IPA Advisory and Intermediary Services, LLC, filed a petition for writ of
mandamus in the above cause on January 22, 2008.  Real party in interest, McAllen
Tropicpak, Inc., filed a response on February 8, 2008.  The Court, having examined
and fully considered the petition for writ of mandamus with appendix, record, and the
response,  is of the opinion that relators have not shown themselves entitled to the
relief sought.  Accordingly, relators' petition for writ of mandamus is denied.  See Tex.
R. App. P. 52.8(a).

								PER CURIAM

Memorandum Opinion delivered 
and filed this 21st day of February, 2008.

  
 

1. See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).